 1                                                               The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10

11    UNITED STATES OF AMERICA,              )
                                             )           Case No. 2:21-cv-00568-RSM
12             Plaintiff,                    )
                                             )           ORDER GRANTING STIPULATED
13             v.                            )           MOTION RE: RELATIVE PRIORITY
                                             )           OF LIENS AGAINST SUBJECT
14
      PHILLIP AARON; GLADIES M. AARON;       )           PROPERTY AND DISMISSAL OF
15    KING COUNTY; CIM TRUST 2019-R2; and )              RUSHMORE LOAN MANAGEMENT
      RUSHMORE LOAN MANAGEMENT               )           SERVICES LLC AS A PARTY
16    SERVICES LLC,                          )
                                             )
17             Defendants.                   )
18    _______________________________________)

19          Upon consideration of the Stipulated Motion Re: Relative Priority of Liens Against
20   Subject Property and Dismissal of Rushmore Loan Management Services LLC as a Party filed
21   by the United States of America, King County, CIM Trust 2019-R2, and Rushmore Loan
22   Management Services LLC (Dkt. # 21), and for good cause shown, IT IS HEREBY ORDERED
23   that the Stipulated Motion is GRANTED.
24          IT IS FURTHER ORDERED that the Court adopts the Stipulation set forth in the
25   Stipulated Motion.
26   ///
27
 1          IT IS FURTHER ORDERED that Rushmore Loan Management Services LLC has no

 2   interest in the Subject Property as described in the Complaint (Dkt. # 1 at ¶¶ 13-15) and is

 3   DISMISSED from this action with prejudice.

 4          DATED this 14th day of July, 2021.

 5

 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
